        Case 2:18-cv-02880-NIQA Document 210 Filed 06/02/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 KATHRYN GAY                                    :            CIVIL ACTION
          Plaintiff, pro se                     :
                                                :            NO. 18-2880
               v.                               :
                                                :
 THE CHILDREN’S HOSPITAL OF                     :
 PHILADELPHIA, et al.                           :
          Defendants                            :

                                           ORDER
       AND NOW, this 2nd day of June 2021, upon consideration of Plaintiff’s motion to

withdraw motion for sanctions, [ECF 209], it is hereby ORDERED that the motion is

GRANTED. Accordingly, the Clerk of Court is directed to mark Plaintiff’s motion for sanctions,

[ECF 184], WITHDRAWN.



                                           BY THE COURT:


                                           /s/ Nitza I. Quiñones Alejandro
                                           NITZA I. QUIÑONES ALEJANDRO
                                           Judge, United States District Court
